Filed 6/23/22 P. v. Serrato CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 THE PEOPLE,                                                      B317235

          Plaintiff and Respondent,                              (Kern County
                                                                 Super. Ct. No.
          v.                                                     BF174872)

 ALEJANDRO SERRATO,

          Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Kern
County, Kenneth C. Twisselman II, Judge. Affirmed in part and
reversed in part.
      Gordon S. Brownell, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Senior Assistant
Attorney General, Louis M. Vasquez, Supervising Deputy
Attorney General, Lewis A. Martinez and Jennifer Oleska,
Deputy Attorneys General, for Plaintiff and Respondent.
      Defendant Alejandro Serrato (defendant) had several
pounds of methamphetamine at his feet when a California
Highway Patrol (CHP) officer stopped the vehicle in which he was
riding as a passenger. Defendant and the driver were arrested,
and a pistol was later found beneath the driver’s seat. A jury
found defendant guilty of two drug charges—with associated
firearm enhancements found true, of possession of
methamphetamine while armed with a firearm, and of receiving
stolen property (the pistol). We are asked to decide whether
substantial evidence supports (1) the firearm-related offense and
enhancements and (2) defendant’s conviction for receiving stolen
property. The first issue principally turns on whether defendant
knew the pistol was in the vehicle; the second turns on whether
he knew the pistol was stolen.

                         I. BACKGROUND
      A.     The Offense Conduct, as Established by the Evidence
             at Trial
      In December 2018, CHP officer Brian Paxson was on patrol
with a narcotics-trained dog on northbound State Route 99 in
Kern County. He stopped a four-door pickup truck with a non-
functioning brake light and a license plate obscured by a
discolored plastic cover. Angel Alfaro (Alfaro) was driving and
defendant was in the front passenger seat.
      Officer Paxson approached the vehicle on the passenger
side. He asked Alfaro to exit the truck because it was “really
loud” and he “felt like [he] was yelling.” Alfaro did not have a
driver’s license and was “visibly shaking” when he gave Officer
Paxson another form of identification. Alfaro said he and
defendant were driving to “the store,” but he could not say which




                                2
one. Defendant, who also lacked a driver’s license, told Officer
Paxson he and Alfaro were driving to a friend’s house, but he
could not provide the address. The truck was registered to
someone other than Alfaro, albeit someone who shared his last
name.
       Officer Paxson planned to impound the truck and called for
backup because he would not be able to drive defendant and
Alfaro off the highway with a dog kennel in his patrol car. When
backup officers arrived, defendant and Alfaro were directed to
stand away from the truck as Officer Paxson had his dog sniff the
exterior. Defendant and Alfaro “looked deflated” and spoke to
one another in Spanish. The dog alerted to the front passenger
door. Officer Paxson then allowed the dog inside the truck and it
alerted to a pillowcase or sheet on the floorboard in front of the
passenger seat where defendant’s feet had been. Officer Paxson
found five plastic containers inside the pillowcase or sheet, all of
which were similar in size and weight. Officer Paxson suspected
the containers held a “large quantity” of methamphetamine and
arrested defendant and Alfaro.
       Matthew Iturriria was one of two CHP officers who
responded to Officer Paxson’s call for assistance. He was tasked
with filling out paperwork necessary to impound the truck.
Officer Iturriria checked the center console, back seat, back
floorboards, and glove compartment for valuables. He had a
“quick glance” at the front floorboards looking from the direction
of the back of the pickup’s passenger cab, and nothing caught his
eye.
       About an hour later, however, tow truck driver Johnny
Rincon (Rincon) who towed the truck away spotted a gun under
the driver’s seat when he was reviewing vehicle information on




                                 3
the driver’s door at his company’s tow yard. Rincon informed his
employer, Ray Tavakoli (Tavakoli), and Tavakoli had a
dispatcher report the gun to CHP.
       When Officer Iturriria arrived at the tow yard to retrieve
the gun, Tavakoli saw that it was “right where the pedals are.”
Officer Iturriria “peeked under the seat with [his] flashlight” and
saw the gun “far enough back to where it wasn’t visible in plain
view.” As he put it (during later trial testimony), “You had to
actually look, and it was tucked back a little bit.” The gun’s
handle or grip was facing the passenger side. There were nine
bullets in the gun: one in the chamber and eight more in the
magazine.
       Officer Iturriria determined the gun was in good working
order based on a visual inspection and by “dry-firing it and
ejecting a round out through the chamber.” The gun’s owner,
Brian Murphy (Murphy), testified the gun—a “Springfield XD,
subcompact” handgun with a 3.8 inch barrel that he identified by
its serial number—had been stolen from his truck in Bakersfield
some five months earlier, in July 2018. Murphy reported the
theft to law enforcement and he testified he did not know
defendant or Alfaro.
       The Kern County Regional Crime Laboratory analyzed
three of the five containers found in the truck and confirmed each
held approximately one pound of methamphetamine. Kern
County Sheriff’s Office Deputy Raymond Seibert, who was
assigned to a local drug task force in December 2018, testified the
seized drugs were in “larger chunks” that did not appear to have
been handled much, consistent with “what [he has] seen in
investigations where [he] knew [drugs came] directly from
Mexico.” Deputy Seibert testified about the value of the seized




                                 4
drugs in specific quantities, ranging from a common single dose
of about 0.1 grams ($20) to the wholesale price per pound
($1,300). Extrapolating from the single dose price, Deputy
Seibert estimated the total value of the drugs seized from the
truck to be about $450,000.
       Deputy Seibert also testified regarding factors relevant to
determining whether a person possesses drugs for personal use or
for sale. These include the quantity and the presence of drug
paraphernalia, scales, and baggies. The significance of these
factors varies depending on the circumstances: While a “lower-
level dealer” may possess scales and baggies, a “higher-level
dealer . . . may not have some of that stuff, especially if the
narcotics [are] already pre-weighed out.” Deputy Seibert also
noted that he “encounter[s] [guns] very often in sales
investigations” because dealers “[do not] want to be robbed.”
Deputy Seibert testified that “a pretty good amount,” but not a
majority, of guns seized in these circumstances are reported
stolen: “[A] lot of times we will encounter a firearm that’s
registered to someone else, not the person we found it with, but
we can’t get ahold of that person to confirm if it was actually
stolen or if they maybe somewhere down the line traded it for
narcotics. Because that’s fairly common as well, if the owner of
that firearm was a narcotics user, or they simply don’t know that
it’s even missing.”
       The prosecution posed a detailed hypothetical based on the
facts of the case to Deputy Seibert, ultimately asking him
whether five plastic containers each containing about one pound
of methamphetamine in “large shards,” found in a vehicle
traveling northbound on State Route 99 with a gun under the
driver’s seat but no “drug paraphernalia or other indicia,” would




                                5
be possessed for personal use or for sale. Deputy Seibert opined
the drugs in this hypothetical would be possessed for sale based
on the total quantity of methamphetamine, the fact that it was
divided into equally-weighted parcels, the fact that it was
heading “away from the border . . . where the money is at,” and
the presence of the gun indicating the vehicle’s occupants saw
themselves as “a target to be robbed.”

        B.    Verdict and Sentencing
        The Kern County District Attorney charged defendant and
Alfaro in an information with four crimes: (1) transportation of
methamphetamine for sale (Health & Saf. Code, § 11379, subd.
(a)); (2) possession of methamphetamine for sale (Health & Saf.
Code, § 11378); (3) possession of methamphetamine while armed
with a loaded firearm (Health and Saf. Code, § 11370.1, subd.
(a)); and (4) misdemeanor receiving stolen property (Pen.
Code, § 496, subd. (a)). As to counts one and two, it was further
alleged defendant and Alfaro, among other things, were
personally armed with a firearm during the commission of the
offenses (Pen. Code, § 12022, subd. (c)).
        Following a joint trial, the jury found defendant guilty on
all counts and found the special allegations to be true.1 On the
methamphetamine transportation conviction, the trial court
imposed a split sentence of four years in local custody followed by
four years of mandatory supervision. This was calculated as two
years for violation of Health and Safety Code section 11379,


1
      The jury also found Alfaro guilty on all counts and found
the special allegations to be true. Only defendant’s appeal is
before us for decision.




                                 6
subdivision (a), plus three years for the Penal Code section 12022,
subdivision (c) firearm enhancement, plus three years for a drug
quantity sentencing enhancement (Health & Saf.
Code, § 11370.4, subd. (b)(1)). The trial court stayed sentences on
the remaining convictions pursuant to Penal Code section 654.

                         II. DISCUSSION
       Defendant challenges the sufficiency of the evidence
supporting the jury’s true findings on the firearm enhancements
attached to counts one and two (transportation and possession of
methamphetamine for sale) and the guilty verdict on count three
(possession of methamphetamine while armed with a loaded
firearm). He specifically argues there is no substantial evidence
satisfying a necessary element of the conviction and
enhancements, namely, that he knew there was a gun in the
truck available for his use. We reject the argument because the
jury could reasonably find defendant would not have been willing
to transport several pounds of methamphetamine without a gun
for protection. But we do agree with defendant that there is no
proper evidentiary basis for the further inference that he knew
the gun was stolen, which is a necessary element of his receiving
stolen property conviction. It is true that there need be only
slight evidence to support an inference of guilty knowledge where
a defendant is found to be in possession of recently stolen
property, but there is no evidence defendant was involved in
procuring the gun or had any information as to its provenance.




                                7
      A.      Substantial Evidence Supports the Jury’s Finding
              that Defendant Knew the Gun Was Available for His
              Use
        To prove defendant’s violation of Health and Safety Code
section 11370.1 (count three) and the section 12022, subdivision
(c) firearm enhancement alleged in connection with counts one
and two, the prosecution was required to satisfy similar
elements.
        Health and Safety Code section 11370.1 provides, in part,
that “every person who unlawfully possesses any amount of . . . a
substance containing methamphetamine . . . while armed with a
loaded, operable firearm is guilty of a felony . . . .” (Health & Saf.
Code, § 11370.1, subd. (a).) The statute defines the phrase
“armed with” to mean “having available for immediate offensive
or defensive use.” (Health & Saf. Code, § 11370.1, subd. (a).)
Courts have construed this definition to require that a defendant
know the gun is available for use. (People v. Mena (2005) 133
Cal.App.4th 702, 706; People v. Singh (2004) 119 Cal.App.4th
905, 912-913 (Singh).)
        Penal Code section 12022, subdivision (c) provides that “a
person who is personally armed with a firearm in the commission
of a violation or attempted violation” of, among other statutes,
Health and Safety Code sections 11378 (count one) and 11379
(count two), “shall be punished by an additional and consecutive
term of imprisonment . . . .” (Pen. Code, § 12022, subd. (c).)
“Unlike Health and Safety Code section 11370.1, Penal Code
section 12022 does not contain its own definition of ‘armed with.’
However, it is well settled under Penal Code section 12022 that
‘[a] defendant is armed if the defendant has the specified weapon
available for use, either offensively or defensively.’” (Singh,




                                  8
supra, 119 Cal.App.4th at 912, quoting People v. Bland (1995) 10
Cal.4th 991, 997 (Bland).) As with section 12022, subdivision (c),
this formulation implies that the defendant’s conduct must be
knowing. (Bland, supra, at 997.)
       As defendant acknowledges, the fact that the gun was
found partially underneath Alfaro’s seat does not preclude a
finding that it was available for defendant’s use. (People v.
Mendival (1992) 2 Cal.App.4th 562, 575) [holding that where a
gun is accessible to more than one person, the issue is “whether
the position of the firearm rendered it available for offensive or
defensive use to only one or both of the co-participants”].)
Defendant does suggest in passing that “[t]here was no evidence
as to whether the position of the firearm under the driver’s seat
would have put it within [his] reach,” but the jury viewed
photographs of the truck and Officer Iturriria testified the gun’s
handle was oriented toward the passenger side. This was
sufficient to support the finding that the gun was available to
defendant from the front passenger seat. (See id. at 568, 575 [the
defendant driver of a vehicle was armed for purposes of Penal
Code section 12022, subdivision (c) enhancement where a gun
was found on the passenger-side floorboard].)
       Defendant’s primary contention is that there is no
substantial evidence he knew the gun was in the truck. The jury
was entitled, however, to infer that defendant knew about the
gun based on the amount of methamphetamine recovered and
Deputy Seibert’s testimony that drug dealers frequently arm
themselves to avoid robbery. Indeed, our Supreme Court has
emphasized that “[d]rug dealers are known to keep guns to
protect not only themselves, but also their drugs and drug
proceeds; ready access to a gun is often crucial to a drug dealer’s




                                 9
commercial success.” (Bland, supra, 10 Cal.4th at 1005.) The
quantity of drugs recovered, defendant’s observed communication
with Alfaro after the police stop and while the dog sniff was
underway, Deputy Seibert’s testimony, and the position of the
gun when located are, together, substantial evidence that
defendant was aware the gun was available for his use while in
the truck. (See id. at 995 [where the prosecution proves a charge
of felony drug possession and a firearm is found in close
proximity to the drugs in a place “frequented” by a defendant, the
jury may reasonably infer the defendant knew of the firearm’s
presence].)

      B.     There Is No Substantial Evidence Defendant Knew
             the Gun Was Stolen
       Penal Code section 496, subdivision (a) provides, in
pertinent part, that “[e]very person who buys or receives any
property that has been stolen or that has been obtained in any
manner constituting theft or extortion, knowing the property to
be so stolen or obtained,” is guilty of a misdemeanor if the value
of the property does not exceed $950. (Pen. Code, § 496, subd.
(a).) “Thus, to sustain a conviction for receiving stolen property,
the prosecution must prove (1) the property was stolen; (2) the
defendant knew the property was stolen; and, (3) the defendant
had possession of the stolen property. [Citations.]” (People v.
Land (1994) 30 Cal.App.4th 220, 223; see also CALCRIM No.
1750.) Here, the fact that the gun was stolen is established by
the testimony of its owner, Murphy. Accordingly, defendant’s
arguments focus on whether he possessed the gun and whether
he knew it was stolen. We need address (apart from what we
have already said) only the latter contention.




                                 10
        Because there was no evidence at trial that defendant
personally stole the gun from Murphy’s truck, his knowledge of
its provenance had to be proved by circumstantial evidence.
(People v. Roland (1969) 270 Cal.App.2d 639, 647 [“[K]nowledge
of the theft of property need not be proved by direct evidence;
circumstantial evidence is sufficient”].) Citing Deputy Seibert’s
testimony that guns recovered in drug trafficking investigations
are often stolen, the Attorney General contends it can be inferred
“that a person who is clearly experienced in the transportation of
illicit drugs, an activity which is associated with the carrying of
firearms, would know that the firearm being carried for
protection was stolen.” But Deputy Seibert also testified a
majority of guns recovered in these circumstances are not
reported stolen and many are traded for narcotics by their
owners.
        Another possible alternative basis for inferring that
defendant knew the gun was stolen is the temporal proximity
between the theft and his possession. “Possession of recently
stolen property is so incriminating that to warrant conviction
there need only be, in addition to possession, slight corroboration
in the form of statements or conduct of the defendant tending to
show his guilt.” (People v. McFarland (1962) 58 Cal.2d 748, 754
(McFarland).) Defendant contends the interval between the
gun’s theft in July 2018 and his arrest in December of that year
is too long for this inference to apply and, in any case, there is
nothing to corroborate it.
        “There is no question but that the phrase ‘recently stolen’ is
a key portion of [this] legal principle . . . . Catching a defendant
with the goods in possession shortly after a theft rationally
suggests a connection to and knowledge of the crime; while the




                                 11
passage of a long period between the theft and the defendant’s
possession of the stolen property weakens any inference of guilty
knowledge. [Citation.]” (People v. Anderson (1989) 210
Cal.App.3d 414, 421 (Anderson).) Although courts have been
reluctant “to attempt demarcation of any bright line between
‘recent’ and ‘stale’ time periods,” the inference has been held to
apply in cases involving time periods comparable to the five
months at issue here. (Id. at 422 [“we believe it to have been well
within reason for a jury to have determined that possession
within four and a half months . . . of the theft should lead to an
inference of knowledge of the stolen nature of the property”];
accord, People v. Lopez (1954) 126 Cal.App.2d 274, 278 [passage
of nine months between theft and discovery “weakened the
inference of defendant’s guilty knowledge” because stolen
property “could have passed through several hands after the thief
had disposed of it,” but inference still applied].)
       Assuming the gun was “recently stolen” within the
meaning of McFarland, none of the typical corroborating evidence
is present in this case. The bench notes to CALCRIM No. 376
discuss potential indicia of knowledge of the status of recently
stolen property.2 These include “[f]alse, contradictory, or
inconsistent statements”; “[t]he attributes of possession, e.g., the
time, place, and manner of possession that tend to show guilt”;
“[t]he opportunity to commit the crime”; “[t]he defendant’s
conduct or statements tending to show guilt, or the failure to
explain possession of the property under circumstances that


2
      CALCRIM No. 376 was not given in this case. We refer to
the instruction merely as a helpful catalog of factors to aid our
analysis.




                                12
indicate a ‘consciousness of guilt’”; “[f]light after arrest”;
“[a]ssuming a false name and being unable to find the person
from whom the defendant claimed to have received the property”;
“[s]ale of property under a false name and at an inadequate
price”; “[s]ale of property with identity marks removed . . . or
removal of serial numbers”; “[m]odification of the property”; and
“[a]ttempting to throw away the property.”
       In this case, the gun was not discovered at the moment of
defendant’s arrest and he made no statement (false, inconsistent,
or otherwise) as to its provenance. (See, e.g., People v. Champion
(1968) 265 Cal.App.2d 29, 32-33 [inference did not apply to a
defendant who “fail[ed] to volunteer an explanation for his
possession” of a stolen car because his arrest was unrelated to
theft and “[t]he circumstances obviously did not call for him to
explain his possession of the automobile”].) The attributes of
possession (e.g., the time, place, and manner of possession) will
support an inference of knowledge that property is stolen where
there is “evidence of something unusual about the possession—
something other than mere control of property which would be
asserted by a legal owner” (Anderson, supra, 210 Cal.App.3d at
424), but here, the mere fact that the possession occurred while
transporting methamphetamine is not enough; as already
discussed, Deputy Seibert testified guns recovered in these
circumstances often are not stolen.
       None of the other examples of corroborating evidence listed
in the bench notes to CALCRIM No. 376 are arguably present
here. There was no evidence as to whether defendant had the
opportunity to steal Murphy’s gun because there was no evidence
of defendant’s whereabouts in July 2018. There is no indication
that defendant fled before or after arrest or assumed a false




                                13
name; to the contrary, he was out of custody during his trial.
There was no evidence defendant attempted to sell, modify, or
discard the gun; Murphy was able to identify the gun by its serial
number and did not testify that it had been altered in any way.
And assuming concealment is analogous to disposal for purposes
of the McFarland inference, there is no evidence that defendant
(as opposed to Alfaro) hid the gun beneath the driver’s seat.
       Because the bare fact that defendant constructively
possessed a gun that had been stolen five months earlier is
insufficient to support the inference that defendant knew that
gun was stolen, we shall reverse defendant’s conviction for
receiving stolen property. (McFarland, supra, 58 Cal.2d at 756.)

                          DISPOSITION
      Defendant’s conviction for receiving stolen property is
reversed. In all other respects, the judgment is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                       BAKER, Acting P. J.

We concur:



      MOOR, J.



      KIM, J.




                                14